Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS
Claims 1-23 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-17, 21-23  are rejected under 35 U.S.C. 103 as being unpatentable over Daily Meds in view of Massey et al. (2016/0128348) and WO 2016/6046817 (WO ‘817) and JP 2016/518830 (JP ‘830) and further in view of Toren (2010/0189842) and Bennett (3,533,804).  
Daily Meds discloses a tablet containing a two layered tablet, one layer debossed with “34” on it, and a white layer debossed with “L” on it (page 2, under “3 Dosage forms and Strengths”.  Claim 1 differs from the reference in the dissolution rates of each layer.  Massey et al. discloses a tablet for making a beverage having 3 layers (abstract). The reference discloses that the solubility of one or more of the components may be controlled by different compaction and 
Claim 1 has been amended to require that the indicia layer is formed with ink.  Token discloses a floating topping for beverages containing cocoa solids, fat, and gelatin.  The indicia can be applied by ink jet (abstract and page 2, 0023).  To the topping, a thin layer of ink-jetted edible colored pigment  can be applied (paragraph 0036, last 3 lines).  Bennett discloses a tablet coated with a dyed sugar coating and a wax solution , then branded with conventional shellac based ink.  This would make three layers with different dissolution rates.  Therefore, it would have been obvious to use ink as in an ink jet to apply to the debossed  layer of Daily Meds for its function of adding color to the debossed imprint.  
Claim 2 requires that the first layer dissolves faster than the indicia layer and claim 3 that the indicia layer dissolves in a solvent faster than the first layer.  However, the combined references disclose that the rate of dissolution depends on the ingredients in the composition.  
Claim 4-7 requires that the various layers have particular dissolution rates.  JP ‘830 discloses fast dissolution rates of 30 seconds to 5 minutes (Claim) .
Claim 8 requires that the composition contains an active ingredient.  DailyMed discloses the use of Meclizine hydrochloride tablets (MHC)(title), and Massey et al. discloses active ingredients such as a creamer in the first layer, and Daily med discloses the use of MHC tablets which contain an active ingredient as the name describes, and JP ‘830 discloses the use of probiotic bacteria which are considered to be probiotics (abstract).  
The limitations of claim 11 further require that the first printed layer is associated with the second printed layer and that the indicia is formed from an ink.  DailyMed discloses that the two layer tablet has a “34” on the blue layer, and an “L” on the second layer, which are associated together.  Therefore, it would have been obvious to make a composition with indicia on each layer which were associated with each other as disclosed by Daily Meds, in combination with the above references.
The further limitations of claims 12-17 have been disclosed above and are obvious for those reasons.  
Claim 21 is to a composition with dissolvable layers having varying thickness, and claim 22 where the thicker region contains indicia, and claim 23, where the thinner layer contains indicia.  Daily Meds discloses a tablet with indicia on two layers (page 2, section 3 in Table of contents).  Massey et al. discloses a tablet having layers with varying sizes as in claims 22 and 23 (figure 1).  Since, it was known to vary the sizes of a tablet, and to imprint on both layers, it would have been obvious to imprint the layers with indicia as disclosed by Daily Meds , and to imprint on layers of varying sizes as disclosed by Massey et al.  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daily Meds in view of Massey et al. as applied to claims 1-9, 11-17, 21-23 above, and further in view of Hill et al. (2009/0252905).
Claim 18 is to the method of making the composition.  DailyMeds discloses a tablet with dissolvable layers, and a second such layer with indicia, and a first dissolvable layer, as in claim 19, and where both layers are printed (DailyMeds, Section 3), since a tablet is disclosed with two layers with both layers being debossed, which would have been dissolvable, since that is the function of a tablet to convey ingredients to the body.  Therefore, it would have been obvious to make a tablet as in claims 18-20.  
Claim 18 has been amended to require printing on two dissolvable layers.  However, it is seen that it would have been within the skill of the ordinary worker to print on a second dissolvable layer, if one could print on another one layer.   Hill et al. discloses a label made of a layer of water dissolvable paper, and ( b ) a coating on one surface of the paper, with the paper being water dissolvable and having the capability of receiving thereon printing or other indicia from a direct thermal printer.  Therefore, it would have been obvious to print various layers and to put them together for their known functions of displaying indicia.    
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the above combined references as applied to claims 1-9, 11-17, 21-23, and further in view of Medical Marijuana.
Claim 10 further requires that the composition is a cannabis product.  Medical Marijuana discloses that it was known to put marijuana (cannabis) in pill form (page 4).  As it was known to put cannabis in pill form, it would have been obvious to make a layer containing such for its known function of providing cannabis, since it has been shown by the combined references that tablets are used to convey to the body various ingredients.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/291697 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims encompass the ‘697 application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
		ARGUMENTS
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejection is maintained as to obviousness type double patenting because the instant application encompasses the limitations of the ‘697 application.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 1-3-2021